Citation Nr: 0323714	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  01-03 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
chronic obstructive pulmonary disease with bronchitis.

2.  Entitlement to service connection for depression and 
anxiety.

3.  Entitlement to service connection for ulcers.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his brother
ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
February 1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota, which implicitly reopened the 
veteran's previously denied claim of entitlement to service 
connection for a lung disability and denied the benefits 
sought on appeal.  Although the veteran originally requested 
a hearing before the Board, that request was withdrawn in 
correspondence received from the veteran in August 2002.  As 
such, this matter is properly before the Board for appellate 
consideration.  Unfortunately, however, a review of the 
record shows that this matter must be remanded to the RO for 
compliance with the Veterans Claims Assistance Act of 2000 
(the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 
2002)], including the notice requirements set forth in 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002), and 
additional development of the claims on appeal.  Therefore, 
the issues of entitlement to service connection for chronic 
obstructive pulmonary disease with bronchitis, depression and 
anxiety, and for ulcers will be addressed in the REMAND 
section of this decision.

The Board notes that there appears to be a claim for 
entitlement to service connection for the residuals of an eye 
condition pending that has not been adjudicated by the RO.  
Specifically, in December 1977, the veteran requested 
entitlement to service connection for an eye condition, but 
that claim has yet to be adjudicated.  Accordingly, the issue 
of entitlement to service connection for an eye condition is 
referred to the RO for consideration and adjudication.

FINDINGS OF FACT

1.  The RO denied entitlement to service connection for the 
residuals of pneumonia in a February 1991 rating decision.  
The veteran was notified of this decision and of his 
appellate rights, but did not appeal the denial.

2.  Evidence submitted since the time of the RO's February 
1991 rating decision denying service connection for the 
residuals of pneumonia bears directly and substantially upon 
the issue at hand, is not duplicative and/or cumulative, and 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The February 1991 rating decision denying entitlement to 
service connection for the residuals of pneumonia is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2002).

2.  The evidence submitted subsequent to the February 1991 
rating decision is new and material, and the requirements to 
reopen the claim of entitlement to service connection for the 
residuals of pneumonia have been met.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In February 1991, the RO denied service connection for the 
residuals of pneumonia, finding that the condition was 
considered acute and transitory with no continuity of 
symptomatology shown since service to warrant the grant of 
service connection for a current lung disability.  The 
veteran was given notice of this decision, but did not 
appeal.  As such, the RO's February 1991 rating decision 
became final.  See  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2002).

In July 2000, the veteran submitted his most recent request 
to reopen his claim of entitlement to service connection for 
a lung disability.  Despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to the claim which has been disallowed.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  "New and material 
evidence" is defined as evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board notes that the RO in this case implicitly 
reopened the veteran's claim for service connection for a 
lung disability in that it only addressed the claim on the 
merits in its February 2001 rating decision, March 2001 
statement of the case, and in its September 2001 and July 
2002 supplemental statements of the case.  The Board, 
however, is required to address the issue of reopening 
despite the RO's denial of service connection on the 
merits.  See Barnett v. Brown, 83 F.3d 1380 (1996). 

With these considerations, the Board must consider whether 
the evidence submitted and/or obtained since the February 
1991 final rating decision is both new and material.  It is 
noted that the credibility of new evidence is to be presumed 
when determining whether a claim should be reopened.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the February 1991 
rating decision simply showed that the veteran had a history 
of lung disease associated with a lengthy history of smoking 
cigarettes.  There was no medical evidence even remotely 
suggesting that the veteran's current lung disability was a 
result of experiences during his period of active service in 
the 1940's.

The veteran requested that his claim be reopened in July 
2000.  In August 2000, he submitted a statement from a VA 
physician showing that there was a slight possibility that 
the veteran's current lung disease could be related to a bout 
of pneumonia experienced during his period of active service.  
Additionally, in April 2001, the veteran testified that he 
was treated for pneumonia during service.

Given the evidence of record, the Board agrees with the RO 
that the claim for entitlement to service connection for a 
lung disability should be reopened and reviewed on the 
merits.  Specifically, the newly submitted statement from a 
VA physician reflecting the opinion that there is a slight 
possibility that current lung disease is related to the 
veteran's bout of pneumonia during his period of active 
service shows a link between the veteran's period of service 
and his currently diagnosed lung disability.  Thus, such 
evidence is deemed to be so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  As such, the veteran's claim of entitlement 
to service connection for a lung disability is reopened.


ORDER 

New and material evidence having been submitted, the claim of 
entitlement to service connection for a lung disability is 
reopened.


REMAND

The evidence of record shows that the veteran filed an 
informal claim for entitlement to service connection for 
pneumonia in December 1977.  He most recently requested that 
his claim for entitlement to service connection for a lung 
disability, to include chronic obstructive pulmonary disease 
and bronchitis, be reopened in July 2000.  The claim was 
denied by the RO in a February 2001 rating decision that 
addressed both the incurrence of a chronic obstructive lung 
disease during service as well as the aggravation of a pre-
existing disability.


The record also shows that the veteran filed an informal 
claim for entitlement to service connection for a nervous 
condition in December 1977.  This claim was not adjudicated 
until the February 2001 rating decision here on appeal.  In 
that rating decision, the RO found that there was no evidence 
of a nervous condition during service, within one year of 
discharge from service, or of a current disability related to 
the veteran's period of active service.

In conjunction with the veteran's most recent request to 
reopen his previously denied claim of entitlement to service 
connection for a lung disability, he also requested service 
connection for ulcers.  This claim was also denied in the 
February 2001 rating decision here on appeal.  In that rating 
decision, the RO found that there was no evidence of ulcers 
during service or of a current disability related to the 
veteran's period of active service.

In November 2000, during the pendency of the claims here on 
appeal, the VCAA was signed into legislation.  The VCAA 
redefines the obligations of VA with respect to its duty to 
notify a claimant of his rights and responsibilities in 
substantiating a claim and the obligations of VA with respect 
to its duty to assist a claimant in the development of a 
claim.  Additionally, judicial precedent requires that VA 
advise a claimant not only of his own responsibilities with 
respect to gathering evidence, but of VA's responsibilities 
in obtaining specific evidence on behalf of a claimant.  Also 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The RO sent the veteran notice of the change in the law in 
December 2000.  This notice only referenced the veteran's 
claims of entitlement to service connection for ulcers, 
depression and anxiety.  Additionally, this notice did not 
specifically advise the veteran of his rights and 
responsibilities under the VCAA, identify evidence needed to 
substantiate the claims on appeal, or advise the veteran of 
VA's duty to obtain identified evidence as is required in 
Quartuccio, supra.

Regulations implementing the VCAA were promulgated which 
allowed the Board to directly advise claimants in writing of 
his/her rights and responsibilities under the VCAA, as well 
as the responsibilities of VA in assisting claimants in 
obtaining evidence, as opposed to remanding all cases that 
did not have the statutorily mandated notice language to the 
ROs.  The Board's notice to claimants included a request for 
the claimant to respond within thirty days of the date of the 
letter as provided in 38 C.F.R. Section 19.9(a)(2)(ii).  This 
portion of the regulations, however, was recently invalidated 
by the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  The Federal Circuit specifically found 
that, under the statute, a claimant has one year in which to 
submit additional evidence and argument in support of his 
claim following notice of the VCAA as opposed to only thirty 
days as set forth in the regulations at 38 C.F.R. Section 
19.9(a)(2)(ii).  Accordingly, that portion of the regulations 
limiting a claimant's response time to thirty days, 38 C.F.R. 
Section 19.9(a)(2)(ii), was invalidated.  See Disabled  
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

Considering the procedural outline as set forth in the VCAA 
and in the recent opinion of the Federal Circuit in 
conjunction with the veteran's claims folder, which is void 
of notice of the specific evidence needed to substantiate the 
claims on appeal, the Board finds that it has no alternative 
but to remand this matter to the RO to ensure that the 
veteran is given proper notice of his rights and 
responsibilities under the VCAA, advised of the specific 
evidence needed to substantiate each of his claims on appeal, 
allowed the appropriate time in which to respond to the 
notice of the VCAA and/or waive that response time, and to 
ensure that all duty to notify and duty to assist obligations 
of VA are met.  It is noted that due to the recent 
invalidation of regulations implementing the VCAA, the Board 
does not have the authority to cure this procedural defect 
itself.

Additionally, the Board finds, after a complete review of the 
record, that the medical record is insufficient upon which to 
render a decision on the claims on appeal.  Specifically, 
there is no medical opinion of record which speaks directly 
to whether the veteran's bout of pneumonia during service 
caused an increase in disability beyond the natural 
progression of any pre-existing disability experienced by the 
veteran upon his induction into service.  Additionally, the 
veteran has not been afforded examinations by VA physicians 
to determine the nature of his psychiatric complaints and 
gastrointestinal complaints.  As such, this matter must be 
remanded for further development.

Therefore, this matter is REMANDED for the following action:

1.	The RO must advise the veteran of his 
rights and responsibilities under the 
VCAA.  He should be advised of the 
specific evidence needed to 
substantiate each claim on appeal and 
given an opportunity to supply 
additional evidence and/or argument, 
identify additional evidence for VA to 
obtain, or waive his right to the one-
year response time required under the 
VCAA.  All new evidence and/or 
arguments must be associated with the 
veteran's claims folder.

2.	The veteran should be afforded a 
medical examination by a 
pulmonary/respiratory disorder 
specialist to determine the etiology 
of any currently diagnosed disability.  
The examiner should be specifically 
requested to determine if the veteran 
entered service in 1942 with a 
disability and, if so, whether that 
disability increased in severity 
beyond the natural progression of the 
disability as a result of events 
during the veteran's period of active 
service.  The examiner should comment 
on the testimony of the veteran and 
the statements from the veteran's 
sister showing that the veteran had 
several bouts of pneumonia as a child.  
The examiner should also render an 
opinion as to whether it is at least 
as likely as not that any current lung 
disability is a result of the 
veteran's period of active service.

3.	The veteran should be afforded a 
psychiatric examination to determine 
if the criteria for the diagnosis of a 
psychiatric disability have been met 
and, if so, whether it is at least as 
likely as not that any currently 
diagnosed disability had its origin as 
a result of the veteran's period of 
active service.  The examiner should 
be specifically requested to comment 
on the veteran's assertions that he 
became nervous as a result of his 
duties during service, that he began 
abusing alcohol after his wife's 
death, and that he did not require 
psychiatric treatment until he was 
treated for alcohol abuse.

4.	The veteran should be afforded a 
medical examination to determine if he 
has gastrointestinal disorders, 
including ulcers, related to events 
during his period of active service.  
The examiner should be requested to 
comment on the veteran's testimony 
that he began having stomach problems 
after drinking a bottle of medicine 
prescribed for a skin disability 
during service.  The examiner should 
specifically be requested to state 
whether it is at least as likely as 
not that any diagnosed disorder had 
its origin as a result of active 
service.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
perform additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.




	                  
_________________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


